                                                                                  JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00012 AG (KESx)            Date                          April 1, 2019
 Title       DARLYNE LUCCHESI V. BANK OF AMERICA N.A. ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER REGARDING MOTION TO
                       REMAND

Pro se Plaintiff Darlyne Lucchesi filed this lawsuit in Orange County Superior Court against
several banking Defendants, asserting claims concerning loans she received in 2006. After
Plaintiff dismissed a non-diverse party from her lawsuit, Defendants removed the case to this
Court claiming federal jurisdiction was proper under 28 U.S.C. §§ 1332, 1441, and 1446.
(Notice of Removal, Dkt. 1 at 1.) Now Plaintiff moves to remand the case back to state court
because she believes the parties aren’t completely diverse. (Mot., Dkt. 15.) Removing
Defendants Specialized Loan Servicing, LLC, Nationstar Mortgage LLC, and U.S. Bank
National Association (“Defendants”) oppose the motion, arguing a non-diverse party was
fraudulently joined to eliminate diversity jurisdiction. (Opp’n, Dkt. 21.)

The Court GRANTS Plaintiff’s motion to remand.

1. BRIEF BACKGROUND

Plaintiff, a California resident, filed her complaint in state court on July 19, 2018. (Mot. at 3;
Opp. at 3.) One of the defendants named in the initial complaint was The Wolf Firm, another
California resident. (Opp. at 3.) So Defendants were unable to remove the case when they
were first served. (Id.)

In September 2018, Plaintiff spoke with Christine Hehir, counsel for Defendants Bank of
America and Countrywide. (Mot. at 6.) During this conversation, Ms. Hehir informed Plaintiff
that Countrywide Home Loans, Inc. (“CHL, Inc.”) was the original lender concerning
                                     CIVIL MINUTES – GENERAL
                                             Page 1 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00012 AG (KESx)            Date                               April 1, 2019
 Title        DARLYNE LUCCHESI V. BANK OF AMERICA N.A. ET AL.


Plaintiff’s loan. (Id.) It also appears Ms. Hehir informed Plaintiff that CHL, Inc. was a separate
entity and therefore would need to be named separately in the lawsuit by filing a “DOE”
amendment. (Id.) So on October 2, 2018, Plaintiff filed an amendment to her complaint
naming CHL, Inc. (Id., 5.) CHL, Inc. was properly served with the amendment and related
case documents three days later. (Id.)

On November 6, 2018, Plaintiff dismissed non-diverse party, The Wolf Firm. (Id.) The next
day, the state court granted Defendants’ demurrer to Plaintiffs’ complaint, with leave to
amend. (Opp. at 3.) On November 27, 2018, Plaintiff filed and served her First Amended
Complaint (“FAC”). In doing so, Plaintiff changed the case caption to reflect her dismissal of
The Wolf Firm and addition of CHL, Inc. (Dkt. 15 at 5.)

Defendants state they received the FAC on December 4, 2018. (Opp. at 4.) They removed the
FAC to this Court on January 3, 2019. (Dkt. 1.)

2. LEGAL STANDARD

Federal courts possess “only that power authorized by Constitution and statute.” Kokkonen v.
Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994). The Constitution provides, in
Article III, § 2, that “[t]he judicial Power [of the United States] shall extend . . . to all Cases . . .
between Citizens of different States.” And Congress, in 28 U.S.C. § 1332(a), has authorized
district courts to exercise jurisdiction over “all civil actions where the matter in controversy
exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . .
citizens of different States.” Thus, § 1332 allows what’s called diversity jurisdiction.
“Historically, diversity jurisdiction has required that each plaintiff in a case be a citizen of a
different state than each defendant—a concept called ‘complete diversity.’” Abramson Marriott
Ownership Resorts, Inc., 155 F. Supp. 3d 1056, 1060 (C.D. Cal. 2016).

“Nothing is to be more jealously guarded by a court than its jurisdiction.” United States v. Ceja-
Prado, 333 F.3d 1046, 1051 (9th Cir. 2003) (citation omitted). “It is to be presumed that a
cause lies outside of [a federal court’s] limited jurisdiction,” and “the burden of establishing
the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S. at 377. Thus,
principles of federalism, due respect for the state courts, comity, and judicial economy require
courts to “scrupulously confine their [removal] jurisdiction to the precise limits which
                                        CIVIL MINUTES – GENERAL
                                                Page 2 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00012 AG (KESx)            Date                           April 1, 2019
 Title       DARLYNE LUCCHESI V. BANK OF AMERICA N.A. ET AL.


[Congress] has defined.” See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Put
differently, removal jurisdiction should be strictly construed in favor of remand. Harris v.
Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005) (citing Shamrock Oil & Gas, 313
U.S. at 108–09). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992) (citation omitted). “The ‘strong
presumption’ against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.” Id. (citation omitted).

3. ANALYSIS
The Court first addresses Plaintiff’s arguments for remand, and then separately considers
Plaintiff’s request for fees and other costs.

         3.1 Whether Removal Was Improper

Plaintiff argues removal was improper because CHL, Inc. is a California citizen and therefore
there isn’t complete diversity between the parties. See Exxon Mobil Corp. v. Allapattah Servs., Inc.,
545 U.S. 546, 553 (2005) (citation omitted) (The “presence in the action of a single plaintiff
from the same State as a single defendant deprives the district court of original diversity
jurisdiction over the entire action.”). But Defendants urge that CHL, Inc.’s citizenship should
be ignored because CHL, Inc. was fraudulently joined. The Court finds Defendants have
failed to meet their burden of establishing that CHL, Inc. is a sham defendant and, thus,
complete diversity is lacking.

It’s true that “removal is proper despite the presence of a non-diverse defendant where that
defendant is a fraudulently joined or sham defendant.” Padilla v. AT&T Corp., 697 F. Supp. 2d
1156, 1158 (C.D. Cal. 2009) (citing Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996)). “In the
Ninth Circuit, a non-diverse defendant is deemed a sham defendant if, after all disputed
questions of fact and all ambiguities in the controlling state law are resolved in the plaintiff’s
favor, the plaintiff could not possibly recover against the party whose joinder is
questioned.” Padilla, 697 F. Supp. 2d at 1158 (citing Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d
1416, 1426 (9th Cir. 1989)) (emph. added). The burden of establishing that jurisdiction is
proper lies with removing defendants, with the court resolving any doubts against removal. See
Gaus v. Miles, 980 F.2d at 566. That is a heavy burden, since “there is a general presumption

                                      CIVIL MINUTES – GENERAL
                                              Page 3 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00012 AG (KESx)            Date                         April 1, 2019
 Title       DARLYNE LUCCHESI V. BANK OF AMERICA N.A. ET AL.


against fraudulent joinder.” Hamilton Materials Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th
Cir. 2007).

As this Court has previously recognized, allegations of fraudulent joinder are “increasingly
being made in federal courts,” and, “as the prevalence of this argument grows, so does its
misuse.” Padilla v. AT & T Corp., 697 F. Supp. 2d 1156, 1157 (C.D. Cal. 2009). This case is no
exception.

Plaintiff brings several claims against CHL, Inc. because of its role as the original lender on
Plaintiff’s loan. Specifically, she argues CHL, Inc. was “the original lender of Plaintiff’s Note
obtained on or Around March 28 2007” and was “the main source of the thread of the
harmful acts done against” her. (Mot., 16; FAC ¶ 3.) Plaintiff also alleges that “Defendant
Countrywide Home Loans and Wendy Jiang, had acted as Plaintiff's Loan Advisor and
engaged Plaintiff to gain low rate interest terms directly from Lender named Countrywide
Home Loans Inc. as Defendant.” (FAC ¶ 13.) But Defendants argue that any claims Plaintiff
has against CHL, Inc. are time-barred and that she therefore fails to state a cause of action for
removal purposes. (Opp., 5.) Interestingly, this argument was absent from their removal
papers filed in January. Also absent from their papers was any mention of CHL, Inc., despite
its being named as a defendant in the FAC.

In any event, Defendants must do more than show that the FAC failed to state a claim against
CHL, Inc. at the time of removal. Padilla, 697 F.Supp.2d at 1159. Defendants must also show
there is no possibility Plaintiff could prevail on any cause of action she brought against CHL,
Inc. (Id.) Certainly, “[r]emand must be granted unless the defendant shows that the plaintiff
would not be afforded leave to amend [her] complaint to cure [the] purported deficiency.”
(Id.) (internal quotations omitted.) Since this Court has already granted Plaintiff leave to
amend, Defendants failed to show that Plaintiff couldn’t possibly recover against CHL, Inc.
See Dkt. 29 (granting Defendants’ motion to dismiss the FAC with leave to amend so Plaintiff
can cure, among other things, her statute of limitations deficiencies).

Defendants also argue that “Plaintiff fraudulently joined CHL simply to defeat diversity
jurisdiction when she learned that she had no grounds for keeping [The Wolf Firm] in the
suit.” (Dkt. 21 at 7.) The Court disagrees. The evidence shows Plaintiff did not learn that
CHL, Inc. was a separate entity until September 4, 2018. See Exhibit B to Dkt. 15 (email from

                                     CIVIL MINUTES – GENERAL
                                             Page 4 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00012 AG (KESx)            Date                           April 1, 2019
 Title        DARLYNE LUCCHESI V. BANK OF AMERICA N.A. ET AL.


Ms. Hehir). This information came to Plaintiff after discussing her case with counsel for Bank
of America and CHL, Inc. Based on this information, she prepared and filed the necessary
amendment just one month later. “The words fraud and sham imply a degree of chicanery or
deceit, and a state court plaintiff engaging in a common strategy of pleading broadly does not
engage in a fraud or sham.” Padilla, 697 F.Supp.2d at 1160.

Consequently, Defendants have failed to meet their burden of establishing that CHL, Inc. is a
sham defendant and that removal to federal court is proper. See Kruso, 872 F.2d at 1426; Gaus,
980 F.2d at 566. Thus, Plaintiff’s motion to remand is GRANTED.

Plaintiff also argues that removal was untimely, but given the Court’s disposition, timeliness
analysis is unnecessary.

         3.2 Plaintiff’s Request for Fees

Plaintiff requests an award for “her cost of time and actual costs, and losses incurred,
and…any further relief” this Court deems appropriate to compensate her for Defendants’
improper removal. (Dkt. 15 at 17.) When a case is remanded, the Court may award “payment
of just costs and any actual expenses, including attorney fees, incurred as a result of the
removal.” 28 U.S.C. § 1447(c). But since this case involves a pro se plaintiff, this Court may
only consider an award of costs. See Yhudai v. Mortgage Electornic Registration Systems, Inc., 2015
WL 5826777 (C.D. Cal., October 2, 2015.) (“California courts have concluded that pro se
plaintiffs are not entitled to an award of attorneys’ fees.”).

The Court does not find an award of costs to be appropriate here.

4. DISPOSITION
Federal courts have an “independent obligation to determine whether subject-matter
jurisdiction exists.” See Arbaugh, 546 U.S. at 514. With that, and after considering the parties’
filings and arguments, the Court REMANDS this case to the Orange County Superior Court.
                                                                                          : 0
                                                       Initials of Deputy Clerk mku

                                      CIVIL MINUTES – GENERAL
                                              Page 5 of 5
